





Exhibit 10fff


Norfolk Southern Corporation Long-Term Incentive Plan
Award Agreement


Restricted Stock Units


This AGREEMENT dated as of <Date> (Award Date), between NORFOLK SOUTHERN
CORPORATION (Corporation), a Virginia corporation, and <Employee Name>
(Participant), Employee ID No. <Emp_Id>.


1.Award Contingent Upon Execution of this Agreement and of Non-Compete. This
Award is contingent upon the Participant’s execution of this Agreement and the
associated non-compete agreement, which is a condition precedent to this Award.
This Award shall be void, and the Participant shall not be entitled to any
rights hereunder, unless the Participant executes the non-compete agreement on
or before <Date>, and thereafter fully complies with its terms.


2.Terms of Plan Govern. Each Award made hereunder is made pursuant to the
Norfolk Southern Corporation Long‑Term Incentive Plan (Plan), all the terms and
conditions of which are deemed to be incorporated in this Agreement and which
forms a part of this Agreement. The Participant agrees to be bound by all the
terms and provisions of the Plan and by all determinations of the Committee
thereunder. Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.


3.Award of Restricted Stock Units. The Corporation hereby grants to the
Participant on Award Date <#_of_RSUs> Restricted Stock Units. Each Restricted
Stock Unit is a contingent right to receive a Restricted Stock Unit Share,
subject to the restrictions and other terms and conditions set forth in the Plan
and this Agreement. Each Restricted Stock Unit shall equal the Fair Market Value
of one share of the Common Stock of the Corporation on the date all applicable
restrictions lapse.


The Participant’s Award of Restricted Stock Units shall be recorded in a
memorandum account. The Participant shall have no beneficial ownership interest
in the Common Stock of the Corporation represented by the Restricted Stock Units
awarded. The Participant shall have no right to vote the Common Stock
represented by the Restricted Stock Units awarded or to receive dividends,
except for Dividend Equivalent payments as set forth below.


(a)Restriction Periods. The Restricted Stock Units are subject to Restriction
Periods which shall terminate ratably in installments over four years from the
Award Date on each annual anniversary of the Award Date or, if Corporation’s
Common Stock is not traded on any such anniversary date, on the next date on
which the Corporation’s Common Stock is traded. If the termination of a
Restriction Period will result in a fractional share, then the amount shall be
rounded down to the nearest whole share and the Restriction Period for all
fractional shares shall terminate upon the expiration of the last Restriction
Period for the Award.


(b)Restrictions. Until the expiration of the Restriction Period or the lapse of
restrictions in the manner provided in paragraph 3(c) of this Agreement,
Restricted Stock Units shall be subject to the following restrictions:


i.the Participant shall not be entitled to receive the Restricted Stock Unit
Shares to which the Participant may have a contingent right to receive in the
future;


ii.the Restricted Stock Units may not be sold, transferred, assigned, pledged,
conveyed, hypothecated, used to exercise options or otherwise disposed of; and




1



--------------------------------------------------------------------------------






iii.the Restricted Stock Units may be forfeited immediately as provided in this
Agreement and in the Plan.


(c)    Forfeiture of Restricted Stock Units.


i.If the Participant’s employment is terminated by reason of the Retirement of
the Participant before October 1, <year of grant>, then the Restricted Stock
Units shall be forfeited immediately and all rights of the Participant to such
Units shall terminate immediately without further obligation on the part of the
Corporation or any Subsidiary Company.


ii.If the Participant’s employment is terminated for any reason other than
Retirement, Disability, or death, any Restricted Stock Units that are subject to
a Restriction Period shall be forfeited immediately without further obligation
on the part of the Corporation or any Subsidiary Company, and all rights of the
Participant with respect to such Restricted Stock Units shall terminate. If the
Participant is granted a leave of absence before the expiration of the
Restriction Period, the Participant shall not forfeit any rights with respect to
any Restricted Stock Units subject to the Restriction Period, except for
Dividend Equivalent Payments as provided in Section 4 of this Agreement, unless
the Participant’s employment with the Corporation or a Subsidiary Company
terminates at any time during or at the end of the leave of absence and before
the expiration of the Restriction Period, at which time all rights of the
Participant with respect to such Restricted Stock Units shall terminate without
further obligation on the part of the Corporation or any Subsidiary Company.


iii.Notwithstanding any provision of this Agreement to the contrary, if the
Participant’s employment is terminated by reason of the Retirement or Disability
of the Participant, and the Participant Engages in Competing Employment within a
period of two years following Retirement or Disability, and before the
expiration of the Restriction Period, then any Restricted Stock Units subject to
a Restriction Period shall be forfeited immediately and all rights of the
Participant to such Units shall terminate without further obligation on the part
of the Corporation or any Subsidiary Company.
 
A Participant “Engages in Competing Employment” if the Participant works for or
provides services for any Competitor, on the Participant’s own behalf or on
behalf of others, including, but not limited to, as a consultant, independent
contractor, director, owner, officer, partner, joint venturer, or employee. For
this purpose, a “Competitor” is any entity in the same line of business as the
Corporation in North American markets in which the Corporation competes,
including, but not limited to, any North American Class I rail carrier, any
other rail carrier competing with the Corporation (including without limitation
a holding or other company that controls or operates or is otherwise affiliated
with any rail carrier competing with the Corporation), and any other provider of
transportation services competing with Corporation, including motor and water
carriers.


Moreover, notwithstanding any provision of this Agreement to the contrary, the
Restricted Stock Units shall be forfeited immediately and all rights of the
Participant to such Units shall terminate if:
A.
the Participant’s employment is terminated by reason of the Retirement or
Disability of the Participant before the expiration of the Restriction Period,
and

B.
it is determined that the Participant engaged in any of the following:

1.
the Participant engaged in an act of fraud, embezzlement or theft in connection
with the Participant’s duties or in the course of the Participant’s employment
with the Corporation or Subsidiary Company; or

2.
the Participant disclosed confidential information in violation of a
confidentiality agreement with the Corporation or a Subsidiary Company, or
otherwise in violation of the law.

A determination under this paragraph shall be made by the Committee with respect
to a participant who was, at any time, employed at the level of Vice President
or above, and this determination




2



--------------------------------------------------------------------------------




shall be made by the Vice President Human Resources with respect to all other
participants, and in either situation upon consultation with the Corporation’s
chief legal officer.


Participant understands that nothing in this Agreement (1) prohibits or impedes
Participant from reporting possible violations of federal law or regulation to
any governmental agency or entity (including but not limited to the Department
of Justice, the Securities and Exchange Commission (SEC), the Congress, and any
agency Inspector General), from making other disclosures that are protected
under the whistleblower provisions of federal law or regulation, or from
receiving a monetary award from the SEC related to participation in an SEC
investigation or proceeding, or (2) requires Participant to obtain prior
authorization of the Corporation to make any such reports or disclosures or to
notify the Corporation of such reports or disclosures.


(d)    Distribution of Restricted Stock Units.


i.Restricted Stock Units that are not forfeited as provided above shall vest
upon the expiration of each Restriction Period. Notwithstanding the foregoing,
if the Participant dies while employed by the Corporation, or the Participant
dies after his Retirement or Disability, then the Restricted Stock Units shall
all vest upon the Participant’s death, and all the Restricted Periods on the
Restriction Stock Units shall lapse immediately.


ii.Upon each vesting and expiration of the Restriction Periods applicable to the
Restricted Stock Units, whole shares of Common Stock of the Corporation equal to
the Fair Market Value of the Restricted Stock Units on the date the applicable
restrictions of the Restricted Stock Units have lapsed shall be distributed to
the Participant or the Participant’s Beneficiary in the event of the
Participant’s death, subject to tax withholding as provided in Section 6 of this
Agreement.


iii.The Committee, in its sole discretion, may waive any or all restrictions
with respect to Restricted Stock Units. Notwithstanding any waiver, any delivery
of Restricted Stock Units to the Participant may not be made earlier than
delivery would have been made absent such waiver of restrictions.


4.Dividend Equivalent Payments. Except as otherwise provided herein, the
Corporation shall make to a Participant who holds Restricted Stock Units on the
declared record date a cash payment on the number of shares of Common Stock
represented by the Restricted Stock Units held by Participant on such record
date. The dividend equivalent payment shall be payable on the tenth (10th) day
of March, June, September, and December. Each dividend equivalent shall be equal
to the regular quarterly dividend declared by the Board of Directors of the
Corporation and paid on Common Stock and shall be paid in accordance with the
Corporation’s normal dividend payment practice as may be determined by the
Committee, in its sole discretion. Dividend equivalent payments shall not be
made during a Participant’s leave of absence.


5.Savings Clause for Rules of Professional Responsibility. Nothing contained in
this Agreement will operate or be construed to restrict a lawyer in the practice
of law in contravention of Rule 5.6 of the Virginia Rules of Professional
Conduct or a similar professional conduct rule applicable to a lawyer who is an
active member of any other state bar.


6.Tax Withholding. The minimum necessary tax withholding obligation with respect
to an award of Restricted Stock Units will be satisfied with shares of Common
Stock of the Corporation based on the Fair Market Value of the Corporation’s
Common Stock on the expiration of the Restriction Period with respect to such
Restricted Stock Units, regardless of when any such Common Stock is actually
delivered to the Participant’s account. Unless otherwise determined by the
Corporation, the value of any fractional share amount created as a result of
withholding will be added to the federal tax withholding amount.






3



--------------------------------------------------------------------------------




7.Nontransferability. This Agreement and the RSUs granted to the Participant
shall not be subject to any assignment, pledge, levy, garnishment, attachment or
other attempt to assign or alienate such shares prior to their delivery to
Participant, including, without limitation, under any domestic relations order,
and any such attempted assignment or alienation shall be null, void and of no
effect.


8.Governing Law. The Participant agrees that this Award shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Virginia without
regard to Virginia’s choice of law rules. The Participant consents to the
personal jurisdiction of the federal and/or state courts serving the
Commonwealth of Virginia and waives any defenses of forum non conveniens. The
Participant agrees that any and all initial judicial actions related to this
Award shall only be brought in the United States District Court for the Eastern
District of Virginia, Norfolk Division or the appropriate state court in the
City of Norfolk, Virginia regardless of the place of residence or work location
of the Participant at the time of such action.




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement by
his or her electronic acceptance hereof, in acceptance of the above‑mentioned
Award, subject to the terms of the Plan and of this Agreement, all as of the day
and year first above written.






By:


NORFOLK SOUTHERN CORPORATION






4

